Citation Nr: 1230081	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-39 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from October 1973 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2009 the Veteran testified in a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of his testimony is of record. 

The Veteran's representative submitted additional evidence in the form of VA treatment records to the Board in July 2010, with a waiver of RO jurisdiction.  The Board has accepted this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that further development is needed before the issue on appeal can be adjudicated.  

The Veteran contends his claimed right knee disorder is due to or aggravated by his service-connected left knee disability.  

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011). T he Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 , and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995) 

In May 2007, a VA orthopedic surgeon examined the knee but did not provide a diagnosis.  The surgeon stated it was possible, but not provable, that the right knee was painful because the Veteran was trying to protect the left knee.

Thereafter, the Veteran was examined in July 2007 by a VA nurse practitioner (NP) who diagnosed mild degenerative changes of the right knee.  The examiner stated she could not determine if the Veteran's diagnosed left knee disorder was secondary to his left knee condition without resorting to mere speculation.  However, an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Because the medical evidence of record is inadequate for appellate review, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule the Veteran for an appropriate VA examination performed by a physician (M.D.) to determine the etiology of any current disorder of the right knee.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.

For any right knee disorder, including arthritis, found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that such a disorder is etiologically related to or had its onset in service; or, alternatively, if such disorder is proximately due to or the result of the service-connected left knee disability.  If not, is it at least as likely as not aggravated by the service-connected left knee disability?  If aggravated, what permanent, measurable increase in current right knee pathology is attributable to the service-connected left knee disability?  

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained. 

2.  After completion of the above, then, the RO should review the expanded record and determine if any benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
		


CONTINUED ON NEXT PAGE



This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

